Citation Nr: 0305721	
Decision Date: 03/26/03    Archive Date: 04/03/03	

DOCKET NO.  93-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for asthma, claimed as the 
residual of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an April 2000 Memorandum Decision of the United 
States Court of Appeals for Veterans Claims (Court).  In its 
decision, the Court reversed a September 1996 Board decision 
denying entitlement to service connection for asthma and, in 
so doing, remanded the veteran's case to the Board "for 
readjudication and a decision supported by an adequate 
statement of reasons or bases."  In that same decision, the 
Court affirmed that portion of the Board's September 1996 
decision denying entitlement to service connection for 
hypertension and an eye disorder, finding that the veteran 
had not demonstrated that the Board committed either legal or 
factual error warranting reversal or remand.

In a decision of November 2000, the Board found the veteran's 
claim for service connection for asthma (as the residual of 
exposure to mustard gas) well grounded, and remanded the 
veteran's case to the RO for additional development.

In July 2002, the veteran's case was once again remanded to 
the RO in order that he might be afforded a hearing before 
the undersigned member of the Board.  The case is now, once 
more, before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of this 
claim has been obtained.  

2.  Chronic asthma is not shown to have been present in 
service, or for many years thereafter.

3.  It is not shown that, at any time during the veteran's 
period of active military service, he suffered full-body 
exposure to sulfur mustard.

4.  Chronic asthma is not shown to be the result of any 
incident or incidents of the veteran's period of active 
military service, including full-body exposure to sulfur 
mustard.


CONCLUSION OF LAW

Chronic asthma, claimed as the residual of exposure to 
mustard gas, was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.316 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate his claim.  The Statement 
of the Case, issued in December 1992, and the supplemental 
statements of the case dated in April 1993, February 1996, 
January 2002, February 2002, and March 2002 provided notice 
to the veteran of the evidence of record regarding his claim 
and why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  VA has also provided the veteran with current 
ophthalmology examinations.  The veteran has also been 
afforded a March 199 personal hearing at the RO, as well as a 
November 2002 Travel Board hearing before the undersigned 
Member.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

I.  Factual Background

Service administrative records are to the effect that, in 
August 1942, the veteran entered on active duty at the United 
States Naval Training Station located in Great Lakes, 
Illinois.

A service clinical record dated in September 1942 is 
significant for an entry reading "requires size 2. Gas 
chamber instruction received, CN Gas."

At the time of a service medical examination conducted for 
the purpose of the veteran's application for appointment to 
midshipman and commission as an ensign in the United States 
Naval Reserve dated in March 1945, it was noted that his 
respiratory system, including the bronchi, lungs, and pleura, 
was within normal limits.  On service separation examination 
in February 1946, the respiratory system was once again 
within normal limits.  Radiographic studies of the chest were 
likewise within normal limits, and no pertinent diagnosis was 
noted.

In correspondence of October 1979, the veteran stated that, 
while "going through boot camp" at Great Lakes, he and his 
company were "injected" with mustard gas, resulting in "some 
bad looking arms."

Private medical records from Robert M. Cross covering the 
period from March 1979 to September 1985 show treatment 
during that time for various medical problems, including 
reactive airway disease.  During the course of private 
treatment in March 1979, the veteran was described as a 
lifelong smoker, with a pack a day habit.  During the course 
of private treatment in February 1981, it was noted that the 
veteran was being "desensitized," at which time he gave a 
history of asthma as a child, as well as multiple allergies 
to environmental pollens, dust, etc.

During hospitalization in March 1982 at the Hitchcock 
Memorial Hospital, it was noted that the veteran was a pipe 
smoker, though, previously, he had smoked less than one pack 
of cigarettes per day for 20 years.  He gave a family history 
which was positive for asthma.  On physical examination, his 
lungs displayed occasional scattered inspiratory wheezes, but 
were otherwise clear.

Medical records from William Weiss, M.D. covering the period 
from January 1990 to July 1991 show treatment during that 
time for asthma, as well as various other respiratory 
problems.  During the course of outpatient treatment in June 
1991, the examiner commented that he was unsure whether the 
veteran's shortness of breath was cardiac in nature, or "just 
increasing COPD and bronchospasm."  In July 1991, Dr. Weiss 
wrote that he had first met the veteran in July of 1987, at 
which time he presented with a history of a runny nose and 
chest pain.  Reportedly, the veteran first complained of 
wheezing in September 1988, at which time he was smoking a 
pipe.  Since that time, he had reportedly experienced 
intermittently-severe bronchospasm, which was frequently 
symptomatic, in particular, with intercurrent respiratory 
infections.  Dr. Weiss noted that, while the veteran had 
indicated to him that he was exposed to mustard gas, he (the 
veteran's physician) was unsure whether this (i.e., mustard 
gas) had anything to do with the veteran's pulmonary disease.

In July 1991, Arthur Bergner, M.D., an allergist, noted that 
the veteran gave a smoking history of approximately 30 to 
40 pack-years.  Reportedly, the wheezing and pulmonary 
symptoms dated back to approximately 1988.  The allergist 
assumed that any mustard gas exposure which the veteran might 
have had during World War II was not likely to be related to 
the problem he had been experiencing over the past 2 to 
3 years.

In correspondence of August 1991, the veteran stated that, in 
1942, while at the United States Naval Training Station in 
Great Lakes, Illinois, his platoon was given mustard gas "in 
a solid form" applied to the insides of their forearms.  The 
veteran additionally stated that, on many occasions, he and 
his platoon would be subjected to "crawling trips" through a 
tent filled with mustard gas.

In September 1991, Edward Stannard, M.D., wrote that he had 
been unable to keep records more than 15 years.  Nonetheless, 
were his memory to serve him right, he had treated the 
veteran for high blood pressure and asthma.  Every time the 
veteran suffered severe chest congestion, it would resolve 
itself into asthmatic bronchitis.  He had no tangible 
evidence that the veteran was disabled, inasmuch as he had 
not treated him since 1972.

October 1991 correspondence from the National Personnel 
Records Center (NPRC) noted that a review of the veteran's 
records had failed to produce any entry showing exposure to 
toxic gas and/or chemicals.  Noted as another possible source 
of information was the Naval Research Laboratory (NRL) in 
Washington, D.C.

In response to a request for information from the Regional 
Office (RO), a Public Affairs Specialist with the NRL in 
Washington, D.C., indicated that the NRL had documentation 
only on naval servicemen who had participated in chemical 
warfare tests at the NRL, and not, as in the veteran's case, 
in Illinois.

In a decision of December 1991, the RO denied entitlement to 
service connection for chronic asthma.

In correspondence of December 1991, the veteran stated that, 
in 1942, he had received treatment for "breathing problems" 
from his private physician, who had "long since died."

In February 1992, the veteran submitted a portion of a 
newspaper article entitled "Vermont Vets Mustard Gas Ailments 
Aided."

In a decision of November 1992, the RO continued its denial 
of service connection for chronic asthma.

During the course of an RO hearing in March 1993, the veteran 
testified that, while in service at Great Lakes, he was 
subjected to mustard gas twice on the arms, and twice 
"through the chamber."  See Transcript, p. 2.

In April 1993, the RO was informed by the "VS Office" that 
the only testing at Great Lakes which they were aware of was 
a program conducted with the cooperation of the University of 
Chicago, in which "some 10,000 to perhaps as many as 30 or 
40,000 men" were given "patch'" tests with mustard gas.  This 
test consisted of a couple of drops of the vesicant on the 
arm.  Further noted was that there was "no history" of any 
full-body exposure by the Navy anywhere other than at the 
Naval Research Lab in Washington, D.C.

In April 1993 correspondence, the Study Director of the 
Institute of Medicine, National Academy of Sciences, stated 
that, while it had been reported in a history of the World 
War II mustard gas testing program that such tests were done 
at the Great Lakes Naval Training Center, no one had yet been 
able to obtain any documents regarding those tests.  While 
there was evidence that the tests had been done, there was no 
record of them.  Under such circumstances, the Study Director 
was of the opinion that what was needed was for the records 
to be found, "if they even exist anymore."

In April 1995, the veteran's case was remanded to the RO for 
additional development.

In correspondence from the NPRC dated in November 1995, it 
was noted that a review of records had failed to produce any 
entry regarding mustard gas testing.  Additionally noted was 
that all available medical records had been furnished to the 
RO in December 1979.

In response to a request for information placed in the VFW 
magazine, a fellow veteran, in January 1996, wrote that he 
had been in "boot camp" at the Great Lakes Naval Station from 
September 1942 for a period of eight weeks.  According to 
this veteran, he personally went through the mustard gas 
tests the veteran had been describing.  Specifically, he 
recalled "the exposure part," as well as "going back for 
readings of the exposure."

In January 1996, the veteran submitted a copy of a 
publication entitled "CBW, Chemical and Biological Warfare," 
published in 1969.  In that publication, CN was described as 
an "harassing agent," normally found as white crystals, which 
smelled like apple blossoms, was disseminated as an aerosol, 
and caused a burning feeling on moist skin, as well as 
copious lachrymation.  

On VA pulmonary examination in February 1996, the veteran 
gave a history of exposure, both topically, and in a gas 
chamber, to mustard gas while serving in the United States 
Navy.  He had no respiratory symptoms at the time of his 
exposure.  Four years later, on a routine physical 
examination, he was diagnosed with "wheezing."  Ultimately, 
he received a diagnosis of asthma, which he described as 
severe.  When questioned, he was rather vague regarding his 
smoking history, but noted that he was a former smoker, who 
hadn't smoked since around the time of his diagnosis.  The 
veteran additionally stated that there was no history of 
asthma or breathing difficulties in his family.

Following evaluation, the examiner stated that it was "quite 
clear" that the veteran suffered from moderately severe 
asthma.  What was unclear was whether the veteran's asthmatic 
condition could be tied to his reported exposure in the 
United States Armed Forces.  Noted at the time of examination 
was that the veteran's story of a single, low level exposure, 
with symptoms presenting years later, while possible, was 
highly implausible.  On the basis of the information 
available, the examiner was of the opinion that it was 
"highly unlikely" that the veteran's asthma was related to 
his wartime service.  Nonetheless, it was not possible to 
exclude that possibility "with absolute certainty."

In response to a request for information, one of the 
veteran's fellow veterans, in correspondence of January 1997, 
indicated that he had "volunteered and participated" at 
Great Lakes in a secret test for mustard gas.  While he was 
unsure of the exact dates, he was at that facility from 
September to December 1942.  According to this veteran, he 
participated in a chamber test for protective clothing.

In correspondence of January 1997, another of the veteran's 
fellow veterans wrote that he had taken the "mustard gas 
test," probably in March 1943, at the Great Lakes Naval 
Training Station.  According to this veteran, the corpsman 
involved in the testing used "an ordinary looking needle" to 
place a single drop on the inside of his left forearm.

In correspondence of January 1997, another of the veteran's 
fellow veterans wrote that he, too, had undergone the 
"mustard gas test" at Great Lakes Naval Station.

In correspondence of January 1997, another of the veteran's 
fellow veterans wrote that he was in Great Lakes in November 
and December and part of January 1942.

In additional correspondence of January 1997, another of the 
veteran's fellow veterans wrote that he had attended Gunners 
Mate Service School at the United States Naval Training 
Station in Great Lakes, Illinois, from June to September 
1943, during which time he participated in "mustard gas 
tests."

In correspondence of January 1997, another of the veteran's 
fellow veterans wrote that he had taken the "mustard gas 
test" at Great Lakes Naval Training Station in September 
1942.

In correspondence of February 1997, another of the veteran's 
fellow veterans wrote that he remembered mustard gas testing 
which he had undergone in December of 1942.

Currently of record are certain excerpts from a 1993 
publication, "Veterans at Risk, The Health Effects of Mustard 
Gas and Lewisite."  These excerpts were received in December 
1997, and indicate that both "chamber" and "patch" tests were 
conducted at the Great Lakes Naval Training Center in 
Illinois.

In a decision of November 2000, the Board found the veteran's 
claim for service connection for asthma (to include 
consideration as due to mustard gas exposure) well grounded, 
and remanded the veteran's case to the RO for additional 
development.

In correspondence of December 2000, the RO inquired of the 
NRL as to the meaning of the references to "CN gas" and "gas 
chamber testing" shown in the veteran's service medical 
records while at Great Lakes during the period from 
September to December 1942.  Specifically, a request was made 
as to the nature of CN gas, and whether it was related to 
mustard gas.  Inquiry was additionally made as to whether the 
reference to "gas chamber" on the veteran's service medical 
record could refer to mustard gas testing.  Finally, inquiry 
was made as to whether chamber tests for mustard gas were 
performed at Great Lakes during the period the veteran was 
stationed at that facility.

Currently of record is a December 2000 note indicating that a 
review of the veteran's personnel record had failed to 
produce any entry regarding exposure to mustard gas.

In January 2001, there was received a copy of August 1997 
correspondence from one of the veteran's private physicians.  
In that correspondence, it was noted that the veteran had 
been referred for trouble breathing.  Reportedly, the 
veteran's problem had existed only since 1991, though, from a 
note in the chart, he had previously been on "Theodore" 
(sic), which would indicate that his problem had existed for 
somewhat longer than that.  Reportedly, the veteran had been 
a smoker for many years, smoking a pack per week at most, but 
with no smoking for the past 30 years.

In February 2001, there was received what appears to be a 
complete copy of the previously-described publication, 
"Veterans at Risk, The Health Effects of Mustard Gas and 
Lewisite."

In correspondence of March 2001, the widow of one of the 
veteran's private physicians wrote that she had forwarded the 
veteran's "form" to the office of the doctor who had taken 
over her husband's practice.

In a Report of Contact of March 2001, it was noted that an 
employee of the physician who had taken over the 
aforementioned physician's practice had called to state that 
the office had no medical records for 1991 for the veteran, 
inasmuch as those records had been destroyed.

In correspondence of March 2001, another of the veteran's 
private physicians wrote that he had been taking care of the 
veteran since 1987, and that, since that time, the veteran 
had experienced "a significant problem" with chronic 
pulmonary disease and bronchospasm.

In correspondence of March 2001, the RO again requested from 
the NRL information regarding references in the veteran's 
service medical records to "CN gas" and to "gas chamber 
testing."

In correspondence of October 2001, the NPRC informed the RO 
that a review of the veteran's personnel records had failed 
to produce any entry regarding exposure to mustard gas or any 
other toxic gas/chemical.

In correspondence of October 2001, the RO again requested of 
the NRL that they respond to the RO's May 2001 request for 
information in connection with the veteran's claim for 
disability due to alleged mustard gas exposure at the 
Great Lakes Naval Training Center.

In correspondence of January 2002, the RO requested that the 
Defense Manpower Data Center provide information as to 
whether chamber tests for mustard gas were conducted at the 
Great Lakes Naval Training Center during the period from 
August to December 1942, as well as whether references in the 
veteran's service medical records to "chamber testing" and 
"CN gas" referred to routine exercises, as opposed to testing 
with mustard gas.

In correspondence of January 2002, the Defense Manpower Data 
Center responded that mustard gas chamber testing was not 
conducted at the Great Lakes Naval Training Center in 1942.  
Rather, a gas chamber was installed in the fall of 1944.  
Additionally noted was that the University of Chicago 
Toxicity Laboratory had conducted full body mustard gas 
testing at the Great Lakes Naval Training Center from 
February 12 to August 21, 1945.  Though names of the test 
participants had not been located, the Defense Manpower Data 
Center had provided verification of exposure to the VA for 
four veterans.  This verification was based on laboratory 
reports, test dates, and a description of testing events 
furnished by the veteran.

The Defense Manpower Data Center further indicated that it 
maintained a data base concerning persons who might have been 
exposed during World War II to mustard gas and Lewisite 
during testing programs, production, storage, or 
transportation.  However, the veteran's name was not located 
in that data base.  Rather, the certificate provided from the 
veteran's service medical record referred to gas chamber 
instruction (not testing) utilizing CN (tear) gas.  According 
to the Defense Manpower Data Center, the veteran's service 
medical records documented participation in standard chemical 
warfare defense training which was required as a part of 
military training programs during World War II.

In correspondence from the NRL dated in March 2002, the RO 
was advised that the NRL held documentation only on U.S. Navy 
servicemen who participated in Navy chemical warfare tests 
which were conducted at the NRL in Washington, D.C.

In July 2002, the veteran's case was remanded to the RO in 
order that he might be afforded a hearing before a traveling 
member of the Board.

At the time of a hearing before the undersigned member of the 
Board in November 2002, the veteran testified that he had 
experienced no respiratory problems in service.  See 
Transcript, p. 10.  When questioned, the veteran additionally 
testified that he had smoked only "3 or 4 years."  See 
Transcript, p. 11.  Currently of record is a photograph, 
submitted at the time of the veteran's hearing in November 
2002, purporting to show the veteran as a member of 
Company 728 at the U.S. Naval Training Station in 
Great Lakes, Illinois, on August 27, 1942.

Analysis

The veteran in this case seeks service connection for chronic 
asthma, claimed as the residual of exposure to mustard gas 
while on active duty.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regarding the 
veteran's theory that his chronic asthma is the result of 
exposure to a vesicant agent (i.e., mustard gas) in service, 
pertinent regulations provide that:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers:  
nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma 
of the skin.

(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma, or chronic obstructive pulmonary 
disease.

(3) Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (2002).

For claims involving exposure to mustard gas, the veteran 
must prove evidence of inservice exposure, and a diagnosis of 
current disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his inservice exposure.  Rather, that nexus is 
presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. 
§ 3.316 (2002); see also Pearlman v. West, 11 Vet. App. 443, 
446 (1998).

Finally, even where the criteria for service connection under 
the provisions of 38 C.F.R. § 3.316 are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the present case, service medical records, including the 
veteran's service separation examination, are entirely 
negative for evidence of chronic asthma, or, for that matter, 
any other chronic respiratory condition.  While in service, 
the veteran was, apparently, exposed to "CN" gas, a gas he 
claims is the same as mustard gas; pertinent evidence is to 
the effect that the "CN" gas in question is, in fact, a form 
of tear gas, and not a vesicant agent such as mustard gas.  
In point of fact, the record is devoid of any evidence that, 
at any time during the veteran's period of active military 
service, he experienced full-body exposure to mustard gas.

The Board acknowledges that, on a number of occasions, the 
veteran has alluded to treatment by a private physician in 
1946 for various respiratory problems.  However, by the 
veteran's own admission, that physician is now deceased, and 
his records are unavailable.  The earliest clinical 
indication of the presence of chronic asthma is revealed by 
private medical records dated in 1980, almost 35 years 
following the veteran's discharge from service, at which time 
he received treatment for "reactive airway disease."  
Significantly, at the time of that treatment, he was 
described as a "lifelong smoker," smoking a "pack (of 
cigarettes) a day."

The Board notes that, in a statement of July 1991, one of the 
veteran's private physicians wrote that he was unsure whether 
the veteran's alleged exposure to mustard gas had "anything 
to do" with his pulmonary disease.  Significantly, another of 
the veteran's private physicians, in September 1991, offered 
his opinion that any mustard gas exposure which the veteran 
might have had during World War II was "not likely to be 
related" to his current problems.

Finally, following a VA pulmonary examination in February 
1996, a VA examiner offered his opinion that, while it was 
"quite clear" that the veteran suffered from moderately 
severe asthma, it was "highly unlikely" that it (i.e., 
asthma) was related to his wartime service.

The veteran has consistently maintained that, while in basic 
training at the Great Lakes Naval Training Station in 1942, 
he was exposed to mustard gas, both by "patch" and "chamber" 
testing.  However, repeated attempts to verify this exposure 
have met with no success.  More specifically, in 
correspondence of January 2002, the Defense Manpower Data 
Center of the Department of Defense indicated that mustard 
gas chamber testing was not conducted at the Great Lakes 
Naval Training Center in 1942.  On the contrary, full-body 
mustard gas testing at that facility was conducted only 
during the period from February 12 to August 21, 1945.  The 
Defense Manpower Data Center further indicated that, while it 
maintained a database of persons who might have been exposed 
to mustard gas and/or Lewisite during World War II, the 
veteran's name was not in that database.

The Board concedes that the veteran has in the past and 
currently suffers from chronic asthma, a disease subject to a 
presumption of service incurrence where there has been full-
body exposure to nitrogen or sulfur mustard gas during 
service.  See 38 C.F.R. § 3.16 (2002).  However, there 
currently exists no objective evidence that the veteran 
experienced full-body exposure to nitrogen or sulfur mustard 
gas during his period of active service.  Notwithstanding the 
various statements of other veterans, there is no official 
record that, at any time during the veteran's period of 
active military service, he suffered full-body exposure to 
either nitrogen or sulfur mustard gas as part of any chamber 
or field exercise.  This remains the case despite repeated 
attempts by the RO, the National Personnel Records Center, 
the NRL, and the Defense Manpower Data Center to verify such 
exposure.  Under such circumstances, the veteran's claim must 
be denied.


ORDER

Service connection for chronic asthma, claimed as the 
residual of exposure to mustard gas, is denied.



                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

